DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The description relates to” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 ‘

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charest et al. (2018/0202162) (“Charest”) in view of Love et al. (3,793,790) (“Love”).


Regarding claim 1, Charest teaches a bridge, comprising: a steel truss comprising a top cord (24b) spaced away from a bottom cord (24a) and multiple tensioned diagonal web members (28) bolted to the top cord and the bottom cord (at 26) and multiple vertical web members interposed between the multiple tensioned diagonal web members and welded to the top cord and the bottom cord (Column 11, lines 30-35); and, a concrete deck (50) integrated with the top cord of the steel truss.  Charest fails to teach the top and bottom cords are t-shaped and inverted t-shaped.  Love teaches a truss having a top t-shaped cord (10) and a bottom inverted t-shaped bottom cord (11) and multiple pairs of vertical web members (12) to sandwich the T-shaped top cord and the inverted T-shaped bottom cord between the multiple pairs of vertical web members.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top and bottom cords of Charest t-shaped and to 

Regarding claim 2, Charest as modified by Love teaches the steel truss comprises multiple parallel steel trusses (Figure 7).  

Regarding claim 3, Charest as modified by Love teaches the steel truss comprises a first steel truss that abuts and is bolted (38) to a second steel truss to define a length of the bridge.  

Regarding claim 4, Charest teaches a bridge, comprising:  Page 11 of 14a steel truss comprising a top cord (24b, 26) spaced away from a bottom cord (24a, 26) and multiple web members (28) secured between the top cord and the bottom cord; and, a deck (50) positioned on the top cord of the steel truss.  Charest fails to teach the top and bottom cords are t-shaped and inverted t-shaped.  Love teaches a truss having a top t-shaped cord (10) and a bottom inverted t-shaped bottom cord (11) and multiple pairs of vertical web members (12) secured together and sandwiching the T-shaped top cord and the inverted T shaped bottom cord.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top and bottom cords of Charest t-shaped and sandwiched between pairs of vertical members as taught by Love as it is obvious to use a known technique to improve similar devices in the same way.



Regarding claim 6, Charest as modified by Love teaches the steel truss runs an entire length of the bridge (Figure 9- paragraph [0079]-unitary or multiple trusses).

Regarding claim 7, Charest as modified by Love teaches the pairs of vertical web members are secured to the T-shaped top cord and the inverted T-Shaped bottom cord with fasteners (79, 78).  

Regarding claim 8, Charest as modified by Love teaches the steel truss is secured end to end with another steel truss to define a length of the bridge (paragraph [0079]-secured with fixation plates). 

Regarding claim 9, Charest teaches a prefabricated bridge segment, comprising: a steel truss comprising tensioned diagonal web members (28) and compressed vertical web members extending between a bottom cord (24) and a Page 12 of 14top cord (24), the compressed vertical web members welded to the top and bottom cords (Column 11, Lines 30-35) and the tensioned diagonal web members bolted to the top and bottom cords (via 26); and, a concrete deck (50) integrated with the top cord.  Charest fails to teach the top and bottom cords are t-shaped and inverted t-shaped.  Love teaches a truss having a top t-shaped cord (10) and a bottom inverted t-shaped bottom cord (11) and pairs of vertical web members (12) capturing the inverted T shaped cord and top cord therebetween.  It would have been obvious to one of ordinary skill in the art before the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With respect to applicant’s traversal of the specification objection, the examiner notes that the language “The description relates to” should be amended.  Although the MPEP does not specifically state “The description relates to” as an example of a phrase that can be implied, it is indeed a phrase that can be implied and should be amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 1, 2022